Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-11-00722-CV

                  EIGHT THOUSAND ONE HUNDRED TWENTY DOLLARS,
                                    Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-10364
                             Honorable Michael Peden, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 2, 2013

AFFIRMED

           This appeal stems from a forfeiture proceeding concerning Charles Matt Henry’s interest

in eight thousand one hundred twenty dollars. In the underlying forfeiture proceeding, the State

filed a motion for summary judgment with supporting evidence. Henry did not file a response.

The trial court then granted summary judgment. Henry now appeals.

           In his first issue, Henry argues that the officers discovered the money at issue in this case

only after unlawfully entering his motel room. Henry, however, has not preserved this complaint

for review. While Henry did file in the trial court a motion to suppress evidence and a motion to
                                                                                       04-11-00722-CV


dismiss for insufficient evidence, he failed to present the motion to the trial court for a ruling.

See TEX. R. APP. P. 33.1. We therefore hold that Henry failed to preserve this issue for appeal.

       In his second issue, Henry complains that he was not present during the summary

judgment hearing in violation of his due process rights. The summary judgment states that Henry

appeared at the summary judgment hearing. See Ins. Co. of Pa. v. Orosco, 170 S.W.3d 129, 134

(Tex. App.—San Antonio 2005, no pet.) (explaining that an appellate court presumes the

regularity of recitals in a judgment absent controverting evidence). In its findings of fact, the trial

court found that Henry appeared by telephone at the summary judgment hearing. Henry claims

that he did not appear by telephone. However, there is nothing in the appellate record to support

his claim. We therefore overrule Henry’s second issue and affirm the judgment of the trial court.



                                                   Karen Angelini, Justice




                                                 -2-